Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2017

                           No. 04-16-00630-CR & 04-16-00631-CR

                                     Cody Lon SMITH,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court No. B-07-057 & B-15-631
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice



          M. Patrick Maguire has filed a motion to withdraw as appointed appellate counsel for
appellant Cody Lon Smith. The motion is based solely on correspondence Maguire received
from Smith, stating Smith does not want Maguire to “work on [his] case.” Appellant is not
entitled to counsel of his choice and bears the burden of proving he is entitled to a change of
counsel. Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. 1982). Smith’s
correspondence does not meet that burden. We therefore deny counsel’s motion to withdraw.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk